DETAILED ACTION
This Office Action is in response to the communication filed on 06/03/2022. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed on 06/03/2022 have been fully considered.
Examiner notes the requested interview was conducted on 09/01/2022.  
In response to Applicant's arguments on pages 8-9 of Remarks regarding the limitation "receiving a list of social media accounts corresponding to the user" in claim 1, Examiner respectfully disagrees. It should first be noted that the claim only recites the limitation "a list" without providing any specifics for the term (the specification and the claims do not provide any special definition for this term). Thus, using the broadest reasonable interpretation, the term covers a set of items belonging to a particular category (in this case social media accounts) to be considered or included. Sahin (not "Sabin" which was a typo) teaches examining a set of social media accounts such as Twitter, Facebook, LinkedIn (note that social media accounts include any websites, applications, platforms, and similar electronic means by which users can create and share information, ideas, messages, and other content or to participate in social networking), and comparing the social media accounts and the user's password to determine the strength of the password (e.g. [0077]-[0078]). Examiner notes the system would need to at least receive the social media accounts in order to examine and compare the social media accounts. Therefore, Sahin teaches "receiving a list of social media accounts corresponding to the user" as recited in claim 1. In addition, in response to Applicant's arguments on pages 9-10 of Remarks that Shapiro does not teach the "in the list" of the limitation "access credentials corresponding to each social media account in the list" in claim 1, Examiner respectfully disagrees. As explained above, Sahin already teaches the social medial accounts in the list, and Shapiro has been cited to teach receiving access credentials corresponding to each social media account from a user (e.g. [0036]- [0037]), thus, the combination of Sahin and Shapiro teaches receiving access credentials corresponding to each social media account in the list. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, in response to Applicant's arguments on page 10 of Remarks regarding the limitation "responsive to receiving an input of a new password string by the user, evaluating password strength of the new password string" in claim 1, Examiner respectfully disagrees. To further clarify, Sahin teaches in [0077], evaluating a password strength of a password in response to receiving the password from the user, and Sahin [0078] (cited a limitation above the evaluating step) teaches the password can be a new password, that is, the evaluation of the password strength can be done during a password enrollment process when the user first chooses and provides his or her new password as part of a password registration process. Thus, Sahin teaches "responsive to receiving an input of a new password string by the user, evaluating password strength of the new password string" as recited in claim 1.
In response to Applicant's arguments on pages 11-13 of Remarks regarding claim 2, Examiner respectfully disagrees. Examiner notes that the claim only recites the limitation "dictionary" and the specification and the claims do not provide any special definition for this term. Thus, using the broadest reasonable interpretation, the term has been interpreted as a collection of data or words used for reference. In this case, Sahin teaches a database storing text of social media data to be used to determine a password's strength. Specifically, Sahin teaches a monitoring module in the evaluation engine examines one or more social media accounts corresponding to the user, the monitoring module extracts data of the social media accounts and provides the data as additional input to the evaluation engine continuously or periodically. The evaluation engine may then use the social media data stored in the database to calculate the user's password's complexity and determine the password's strength (e.g. [0046], [0077]-[0079]). Thus, Sahin teaches storing text within the gathered social media information in a primary semantics dictionary corresponding to the user as claimed. In addition, Shapiro also teaches this limitation, because Shapiro teaches a data collector extracting nouns from user's personal data gathered from user's social media accounts and storing them in an index to be used later by a security analyzer to determine whether proposed passwords are secure when receiving the proposed passwords from users (e.g. [0036], [0041]-[0042]). Furthermore, Applicant argued that Edwards teaches "At col. 9, line 59 - col. 10, line 5, Edwards describes (i) 'analyzing' the obtained video/images using image analysis techniques to determine if the obtained video/image contains a password by (ii) 'converting' the video/images into usable data and strings of characters using optical character recognition, and (3) 'performing' computations on the string of characters to determine if a password is present. Notably, there is no mention of any 'storing' step/action with respect to converted non-text information, as claimed" (Remarks p. 12-13), Examiner respectfully disagrees. As also indicated by Applicant that Edwards teaches converting the video/images (non-text information) into usable data and strings of characters using optical character recognition, and then performing computations on the string of characters (the converted non-text information) to determine if a password is present, notice when the system is performing computations on the converted non-text information for the determining, the system is also performing the storing of the converted non-text information because the converted non-text information has to be stored in order to be used by the system. Also, as explained above, both Sahin and Shapiro already teaches the limitation of storing aggregated social media information in a primary semantics dictionary, Edwards has been cited to teach converting non-text information into text information using visual recognition and storing the converted non-text information. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For at least the above reasons, the combination of Sahin, Shapiro, and Edwards teaches claim 2. 
In response to Applicant's arguments on pages 13-16 of Remarks regarding claims 3 and 7, Examiner respectfully disagrees. As explained above that both Sahin and Shapiro already teaches in a primary semantics dictionary corresponding to the user (see above). Applicant is again attacking references individually where the rejections are based on combinations of references. For claim 3, note that the processing of the aggregated social media information in the primary semantics dictionary corresponding to the user has already been taught by the combination of Sahin-Shapiro-Edwards (e.g. see Sahin [0046], [0077]-[0079] as explained above), and Gomez is cited to teach generating a list of semantically-related words based on processing of social networking information and storing the list of semantically-related words (e.g. [0005], [0024], [0030], [0054]-[0055], [0059]-[0060]). Thus, the combination of Sahin, Shapiro, Edwards, and Gomez teaches the limitations of claim 3. As for claim 7, it appears Applicant has not read the cited reference Gomez, and just argued that Gomez does not teach, for example, "what is being input into the semantic analyzer" (which is the set of relevant words), but Gomez does teach inputting words or other character strings that have been gathered from social media data into an analyzer for the identifying (e.g. [0024], [0030], [0054]-[0055], [0059]-[0060]), and although Sahin-Shapiro combination already teaches aggregating extracted post data to identify a set of relevant words and storing the set of relevant words in a social dictionary corresponding to the user (e.g. Sahin [0046], [0077] and Shapiro [0036], [0041]-[0042]), Gomez also teaches storing the tangential concept words in a social dictionary corresponding to a user (note that the claim and the specification have not further clarify the term "social dictionary", using the broadest reasonable interpretation, the term has been interpreted as a collection of social data used for reference), as well as string searching relevant and tangential concept words for matches with a password string (e.g. [0024], [0030], [0054]-[0055], [0059]-[0060]). Additionally, Examiner would like to again remind Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For at least the above reasons, the combination of Sahin, Shapiro, and Gomez teaches the limitations of claim 7.
In response to Applicant's arguments regarding the remaining dependent claims, Examiner respectfully disagrees for at least the reasons presented above. The remaining dependent claims are not patentable because the base claims from which they depend are not in condition for allowance.
Moreover, Examiner would like to point out, as also explained during the interview on 9/1/22, the inventive concept has not been fully captured by the claims, further clarification is needed to better capture the invention features.
Examiner's Note
In light of the specification paragraph [0010] which states "A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire." The term "a computer readable storage medium" as recited in claim 14 has been interpreted as covering only non-transitory computer readable storage medium.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (US 2018/0012014) in view of Shapiro (US 2018/0060564).
Claim 1, Sahin teaches: 
A method for providing an indication of user-tailored password strength, the method comprising:
receiving a registration of a user in a password strength management service; receiving a list of social media accounts corresponding to the user; gathering social media information corresponding to the user from the social media accounts; and (e.g. fig. 8, [0077], social media data may be used to assist in initially determining the strength of a password…the social media data may be used to alter a previous determination of password strength. FIG. 8 is a flowchart depicting an exemplary sequence of steps for evaluating a password based on social media data…The sequence begins with the evaluation engine determining a first strength estimate for a password…A monitoring module in the evaluation engine may be configured to periodically examine one or more social media platforms such as Twitter™, Facebook™, LinkedIn™, etc. to identify…data associated with the user…the monitoring module may compare the…data to the user's password to see if the data corresponds to all or a portion of the password. For example, information such as children and pet names frequently forms some or all of a user's passwords and potential attackers are known to utilize such information in developing tools to guess a user's password. If no new personal data corresponding to the user's password appears on the social media platform…the monitoring module continues to monitor. Depending upon implementation, the monitoring may be continual or periodic. If new personal data corresponding to the user's password does appear on the social media platform…the monitoring module extracts…the data and provides it as additional input to the evaluation engine [0078], the analysis of the social media data may also be performed as part of a password enrollment process when the user first chooses his or her password as part of an associated entity's password registration process. If the user attempts to register/enroll a password compromised by social media data discoverable by the monitoring module during the registration process, the evaluation engine may inform the user during enrollment of the need for a different password) 
responsive to receiving an input of a new password string by the user, evaluating password strength of the new password string in view of the gathered social media information corresponding to the user. (e.g. fig. 8, [0077], The evaluation engine uses the social media data to adjust the amount of knowledge of the rule set assigned to the potential attacker and recalculates the complexity of the password…based thereon…In this manner, the fact that the user has made some portion, or all of their password available publicly, albeit in a different context, is considered by the evaluation engine. A second strength of password is then determined based upon the adjusted search space and the F, A, T inputs previously described…Based on a difference between the determined second strength and the determined first strength…a recommendation may be generated with respect to the password. For example…a real-time alert may be sent to the user indicating that the user should consider changing their password because of newly posted social media data…an alert may be sent to an entity associated with the user (e.g. an entity controlling a website requiring the user's password) informing the entity of the user's weakened password along with a suggestion for an immediate change in password…the discovery of the social media-based password vulnerability may result in the programmatic freeze of the user's login rights. For example, the evaluation engine may be configured to control login access for the entity with which the user is associated and may automatically suspend access until a password change [0078], the analysis of the social media data may also be performed as part of a password enrollment process when the user first chooses his or her password as part of an associated entity's password registration process. If the user attempts to register/enroll a password compromised by social media data discoverable by the monitoring module during the registration process, the evaluation engine may inform the user during enrollment of the need for a different password)
Sahin teaches receiving a list of social media accounts corresponding to the user, gathering social media information corresponding to the user from the social media accounts, each social media account in the list, the user (see above), and does not appear to explicitly teach but Shapiro teaches: 
receiving access credentials corresponding to each social media account from a user; gathering using the access credentials corresponding to each social media account; (e.g. [0036]-[0037], The data collector 110 of the password engine 104 may collect personal data 106. For example, the personal data 106 may include data in social media sites…the data collector 110 may receive prior permission from each user to collect the personal data 106…In some examples, the data collector 110 may receive login information from the user. For example, one or more logins and passwords associated with one or more social media accounts or other services may be received from the user…In some examples, the data collector 110 may then extract nouns from the personal data 106 using any suitable natural language processing (NLP) techniques…In some examples, the data collector 110 may then extract entities from the extracted nouns)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Shapiro into the invention of Sahin, and the motivation for such an implementation would be for the purpose of generating secure passwords using personal data and enabling security rules for passwords to be personalized and modified over time, moreover, the user may save time using one of the suggested alternative secure passwords (Shapiro [0001], [0014]).
Claim 8, this claim is directed to a system containing similar limitations as recited in claim 1 and is rejected using the same rationale to combine the references.
Claim 14, this claim is directed to a medium containing similar limitations as recited in claim 1 and is rejected using the same rationale to combine the references.
Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (US 2018/0012014) in view of Shapiro (US 2018/0060564) further in view of Edwards et al. (US 10,860,704).
Claim 2, Sahin-Shapiro combination teaches: 
storing text within the gathered social media information as aggregated social media information in a primary semantics dictionary corresponding to the user. (e.g. Sahin [0046], [0077]-[0079]; Shapiro [0036], [0041]-[0042])
Sahin-Shapiro combination teaches the gathered social media information, natural language processing (see above) and does not appear to explicitly teach but Edwards teaches: 
converting non-text information into text information using visual recognition; and storing the converted non-text information. (e.g. col. 1 ll. 59-65, col. 9 ll. 59-col. 10 ll. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Edwards into the invention of Sahin-Shapiro combination, and the motivation for such an implementation would be for the purpose of mitigating security risks that may be exploited by malicious users and improving the efficiency, speed, and security with which users enter passwords (Edwards col. 1 ll. 39-44).
Claim 9, this claim is directed to a system containing similar limitations as recited in claim 2 and is rejected using the same rationale to combine the references.
Claim 15, this claim is directed to a medium containing similar limitations as recited in claim 2 and is rejected using the same rationale to combine the references.
Claims 3-6, 10-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (US 2018/0012014) in view of Shapiro (US 2018/0060564) in view of Edwards et al. (US 10,860,704) further in view of Gomez et al. (US 2012/0167225).
Claim 3, Sahin-Shapiro-Edwards combination teaches:
processing the aggregated social media information in the primary semantics dictionary corresponding to the user using a semantics analyzer application and a marketing analytics application; (e.g. Sahin [0046], [0077]-[0079]; Shapiro [0032], [0034]-[0036], [0041]-[0042])
Sahin-Shapiro-Edwards combination teaches the processing of the aggregated social media information in the primary semantics dictionary corresponding to the user, the primary semantics dictionary corresponding to the user (see above) and does not appear to explicitly teach but Gomez teaches:
generating a list of semantically-related words based on processing; and storing the list of semantically-related words. (e.g. [0005], [0024], [0030], [0054]-[0055], [0059]-[0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Gomez into the invention of Sahin-Shapiro-Edwards combination, and the motivation for such an implementation would be for the purpose of protecting a user from inadvertently publishing information which would compromise the security of one or more of passwords of the user (Gomez [0006]).
Claim 4, Sahin-Shapiro-Edwards-Gomez combination teaches:
storing the new password string in a current credential dictionary corresponding to the user; and searching for matches between the new password string stored in the current credential dictionary corresponding to the user and the list of semantically-related words stored in the primary semantics dictionary corresponding to the user. (e.g. Sahin [0046], [0077]; Shapiro [0032], [0034]-[0036], [0041]-[0042]; Gomez [0024], [0030], [0054]-[0055], [0059]-[0060])
Claim 5, Sahin-Shapiro-Edwards-Gomez combination teaches:
determining a number of matches between the new password string and the list of semantically-related words; and selecting a password safety level from a plurality of defined password safety levels based on the number of matches between the new password string and the list of semantically-related words. (e.g. Sahin [0046], [0077]; Shapiro [0034]-[0036], [0041]-[0042]; Gomez [0054]-[0055], [0059]-[0061])
Claim 6, Sahin-Shapiro-Edwards-Gomez combination teaches:
sending a password safety alert to the user at the selected password safety level. (e.g. Sahin [0077]; Shapiro [0042]; Gomez [0060]-[0061])
Claim 10, this claim is directed to a system containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 11, this claim is directed to a system containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claim 12, this claim is directed to a system containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Claim 13, this claim is directed to a system containing similar limitations as recited in claim 6 and is rejected using the same rationale to combine the references.
Claim 16, this claim is directed to a medium containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 17, this claim is directed to a medium containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claim 18, this claim is directed to a medium containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Claim 19, this claim is directed to a medium containing similar limitations as recited in claim 6 and is rejected using the same rationale to combine the references.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (US 2018/0012014) in view of Shapiro (US 2018/0060564) further in view of Gomez et al. (US 2012/0167225).
Claim 7, Sahin-Shapiro combination teaches:
crawling pages of the social media accounts to extract post data; aggregating extracted post data to identify a set of relevant words; storing the set of relevant words in a social dictionary corresponding to the user. (e.g. Sahin [0046], [0077]-[0079]; Shapiro [0036], [0041]-[0042])
Sahin-Shapiro combination teaches the set of relevant words, the social dictionary corresponding to the user, the password string (see above) and does not appear to explicitly teach but Gomez teaches: 
inputting into a semantic analyzer to identify tangential concept words; storing the tangential concept words; and string searching relevant and tangential concept words for matches. (e.g. [0005], [0024], [0030], [0054]-[0055], [0059]-[0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Gomez into the invention of Sahin-Shapiro combination, and the motivation for such an implementation would be for the purpose of protecting a user from inadvertently publishing information which would compromise the security of one or more of passwords of the user (Gomez [0006]).
Claim 20, this claim is directed to a medium containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/           Primary Examiner, Art Unit 2436